DETAILED ACTION
Notice to Applicant
In response to the communication received on 04/09/2021, the following is a Non-Final Office Action for Application No. 16652611.  

Status of Claims
Claims 1-9 are pending.
Claims 10-12 are withdrawn. 

Drawings
The applicant’s drawings submitted on 03/31/2020 are acceptable for examination purposes. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on:  16652611, filed 03/31/2020 is a national stage entry of PCT/US2018/054036, International Filing Date: 10/02/2018; PCT/US2018/054036 Claims Priority from Provisional Application 62566962, filed 10/02/2017.

Election/Restrictions
Applicant's election without traverse of the restriction dated 03/12/2021 in the reply filed on 04/09/2021 is acknowledged.  Hence, the requirement is deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of a machine.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
a non-transitory computer readable medium configured to store executable programmed modules; a processor communicatively coupled with the non-transitory computer readable medium configured to execute programmed modules stored therein; a user interface module stored in the non-transitory computer readable medium and configured to be executed by the processor, the user interfaced module configured to present information and one or more user input fields on a display of a user device and further configured to receive information via the one or more user input fields; a workflow module stored in the non-transitory computer readable medium and configured to be executed by the processor, the workflow module configured to control the scheduling of tasks associated with a project and further configured to control assignment of tasks to one or more users; a tasks module stored in the non-transitory computer readable medium and configured to be executed by the processor, the tasks module configured to present one or more tasks to a user, wherein the one or more presented tasks have been assigned to the user; a costs module stored in the non-transitory computer readable medium and configured to be executed by the processor, the costs module configured to determine a cost associated with one or more items of material associated with the project, the costs module further configured to determine a cost association with one or more items of labor associated with the project; a takeoffs module stored in the non-transitory computer readable medium and configured to be executed by the processor, the takeoffs module configured to receive input from a user identifying an area of a scaled diagram associated with the project and calculate one or more metrics associated with the area of the scaled diagram; and an estimates module stored in the non-transitory computer readable medium and configured to be executed by the processor, the estimates module configured to determine an estimated cost associated with at least a portion of a project, wherein the estimated cost comprises a materials cost portion and a labor cost portion. 
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The non-transitory computer readable medium, user device and/or processor is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic non-transitory computer readable medium, user device and/or processor limitation is no more than mere instructions to apply the exception using a generic computer component. Further, determine an estimated cost by a non-transitory computer readable medium, user device and/or processor is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: non-transitory computer readable medium, user device and processor. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, determine an estimated cost by a non-transitory computer readable medium, user device and/or processor is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at ¶0089 wherein “performed with a general purpose processor, a digital signal processor ("DSP"), an ASIC, FPGA or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof.”  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, 

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chan et al. (US 20070061774 A1) hereinafter referred to as Chan.

Chan teaches:
Claim 1. A system comprising: 
a non-transitory computer readable medium configured to store executable programmed modules; a processor communicatively coupled with the non-transitory computer readable medium configured to execute programmed modules stored therein; a user interface module stored in the non-transitory computer readable medium and configured to be executed by the processor, the user interfaced module configured to present information and one or more user input fields on a display of a user device and further configured to receive information via the one or more user input fields (Fig. 1 and ¶0034-0035 Modules may also be implemented in software for execution by various types of processors. An identified module of executable code may, for instance, comprise one or more physical or logical blocks of computer instructions which may, for instance, be organized as an object, procedure, or function. Nevertheless, the executables of an identified module need not be physically located together, but may comprise disparate instructions stored in different locations which, when joined logically together, comprise the module and achieve the stated purpose for the module. Indeed, a module of executable code may be a single instruction, or many instructions, and may even be distributed over several different code segments, among different programs, and across several memory devices. Similarly, operational data may be identified and illustrated herein within modules, and may be embodied in any suitable form and organized within any suitable type of data structure.); 
a workflow module stored in the non-transitory computer readable medium and configured to be executed by the processor, the workflow module configured to control the scheduling of tasks associated with a project and further configured to control assignment of tasks to one or more users; a tasks module stored in the non-transitory computer readable medium and configured to be executed by the processor, the tasks module configured to present one or more tasks to a user, wherein the one or more presented tasks have been assigned to the user (¶0049 a user may create a project workflow file for a particular project based on a project workflow template stored in the library ; 
a costs module stored in the non-transitory computer readable medium and configured to be executed by the processor, the costs module configured to determine a cost associated with one or more items of material associated with the project, the costs module further configured to determine a cost association with one or more items of labor associated with the project (¶0049 the template for bidding a framing project may include placeholders for information commonly present in framing bids such as hours of labor, lumber costs, nail costs, and other costs commonly associated with construction framing bids. ¶0051 the home builder may add specific trade contractors and their associated schedules and costs to the project workflow module 212. The project workflow module 212 then creates a graphical workflow diagram, an estimated cost, and estimated building schedule); 
a takeoffs module stored in the non-transitory computer readable medium and configured to be executed by the processor, the takeoffs module configured to receive input from a user identifying an area of a scaled diagram associated with the project and calculate one or more metrics associated with the area of the scaled diagram (¶0092 a flooring contractor may create an estimate to lay tile flooring in a kitchen of a home using the estimating module 214. The flooring contractor may load the blueprint plans (in a secure format) for the home in the drawing view, load a flooring job spec. sheet template from the template module 210, and set the drawing scale using the scaling tool. Then, the flooring contractor may enter a cost per unit square foot into a cost calculator based on the material and labor costs defined in a job spec. sheet); and 
an estimates module stored in the non-transitory computer readable medium and configured to be executed by the processor, the estimates module configured to determine an estimated cost associated with at least a portion of a project, wherein the estimated cost comprises a materials cost portion and a labor cost portion (¶0053 a flooring contractor may create an estimate to lay tile flooring in a kitchen of a home using the estimating module 214. The flooring contractor may load the blueprint plans (in a secure format) for the home in the drawing view, load a flooring job spec. sheet template from the template module 210, and set the drawing scale using the scaling tool. Then, the flooring contractor may enter a cost per unit square foot into a cost calculator based on the material and labor costs defined in a job spec. sheet or defined by the flooring contractor.).

Chan teaches:
Claim 2. The system of claim 1, wherein the metric is one of a linear feet measurement, a square fee measurement, a volume measurement (¶0053 a flooring contractor may create an estimate to lay tile flooring in a kitchen of a home using the estimating module 214. The flooring contractor may load the blueprint plans (in a secure format) for the home in the drawing view, load a flooring job spec. sheet template from the template module 210, and set the drawing scale using the scaling tool. Then, the flooring contractor may enter a cost per unit square foot into a cost calculator based on the material and labor costs defined in a job spec. sheet or defined by the flooring contractor.).

Chan teaches:
Claim 3. The system of claim 1, wherein the estimates module is further configured to automatically update one or more estimated costs in response to identifying a change in one or more metrics used to calculate the estimated cost (¶0057 The general contractor may load a plumbing job template created by the template module 210, and create a request for bids on the plumbing job based on the plumbing job template. One or more plumbing trade contractors may then submit bids created using the bidding module 216. The general contractor may then select a plumbing contractor based on the submitted bids. In one embodiment, the general contractor may then update the job information using the job module 218. For example, the general contractor may drag an icon representing the plumbing contractor bid using a mouse or similar computer component, and drop the icon over an icon representing the plumbing job in the job module 218.).

Chan teaches:
Claim 4. The system of claim 1, further comprising a documents module stored in the non-transitory computer readable medium and configured to be executed by the processor, the documents module configured to receive and store one or more documents associated with the project (¶0034 Modules may also be implemented in software for execution by various types of processors. An identified module of executable code may, for instance, comprise one or more physical or logical blocks of computer instructions which may, for instance, be organized as an object, procedure, or function. Nevertheless, the executables of an identified module need not be physically located together, but may comprise disparate instructions stored in different locations which, when joined logically together, comprise the module and achieve the stated purpose for the module.).


Claim 5. The system of claim 1, wherein at least one of the one or more documents comprises a scaled diagram associated with the project (¶0053 For example, a flooring contractor may create an estimate to lay tile flooring in a kitchen of a home using the estimating module 214. The flooring contractor may load the blueprint plans (in a secure format) for the home in the drawing view, load a flooring job spec. sheet template from the template module 210, and set the drawing scale using the scaling tool.).

Chan teaches:
Claim 6. The system of claim 1, further comprising a reports module stored in the non- transitory computer readable medium and configured to be executed by the processor, the reports module configured to generate one or more reports associated with the project and present one or more reports on a display of a user device (¶0121 the customer may select 812 options. In one embodiment, the options available for selection may be generated from the spec sheet, and the available options may be organized into categories, option sets, and/or rooms. In certain embodiments, the customer may also define additional rooms to further customize the building project. The customer or general contractor may then associate one or more option sets with the newly defined room.).

Chan teaches:
Claim 7. The system of claim 1, further comprising an education module stored in the non-transitory computer readable medium and configured to be executed by the processor, the education module configured to present information on a display of a user device, the presented information related to how to use one or more modules of the system (¶0076 In one embodiment, the OEM interface module 304 may receive information from a live feed such as a rich site summary (RSS) feed, an extensible markup language (XML) document, or the like. A live feed is a source of information available in response to a request from the OEM interface module 304. Alternatively, the live feed provides information dynamically to the OEM interface module 304 as the OEM changes the relevant data.).

Chan teaches:
Claim 8. The system of claim 1, further comprising a bid day module stored in the non- transitory computer readable medium and configured to be executed by the processor, the bid day module configured to compare two or more estimates for a specific portion of the project (¶¶0089-0090 the bidding module 216 is configured to allow a trade contractor to prepare and submit bids for jobs made available for bid by the general contractor. In one embodiment, the bidding module 216 may load a bidding template from the template module 210. In one embodiment, the bidding template is prepared by a general contractor, project manager, or other job bid requestor. The bidding module 216 may then incorporate details from the estimate specification sheet prepared in the estimation module 214 into the bid. … The trade contractor may be allowed to withdraw or modify bids that have not been accepted by the general contractor. In one embodiment, the trade contractor may view bids currently submitted by the trade contractor. The trade contractor may also be allowed to view the status of the bids submitted by the trade contractor, including open bids, rejected bids, accepted bids, and the like.). 

Chan teaches:
Claim 9. The system of claim 1, further comprising an integrations module stored in the non-transitory computer readable medium and configured to be executed by the processor, the integrations module configured to establish communication via a data communication network with a third party software application and receive information from the third party software application and provide information to the third party software application (¶0076 A live feed is a source of information available in response to a request from the OEM interface module 304. Alternatively, the live feed provides information dynamically to the OEM interface module 304 as the OEM changes the relevant data. The live feed may be maintained by the OEM, by the general contractor, or by a third party.). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  






/KURTIS GILLS/              Primary Examiner, Art Unit 3623